   Case
   Case19-00134-TLM
        19-06032-TLM Doc
                     Doc41
                         3 Filed
                         5 Filed04/26/19
                                 04/25/19
                                 05/13/19 Entered
                                           Entered04/26/19
                                                    04/25/19
                                                     05/13/1909:53:08
                                                             16:03:20
                                                             09:59:06 Desc
                                                                      DescMain
                                                                           Main
                           Document      Page 1 of 6
                                                   2
 B2500A (Form 2500A) (12/15)



                               United States Bankruptcy Court
                                         District Of  Idaho
 In reTenesita M. Kinikini and Myla Lynnette
                                        , Kinikini)          Case No.      19-00134-TLM
                Debtor                            )
                                                  )          Chapter            7
                                                  )
    Craig Cunningham
                                                  )
                Plaintiff                         )
                                                  )
                v.                                )          Adv. Proc. No.    19-06032-TLM
                                                  )
Tenesita M. Kinikini and Myla Lynnette Kinikini
                                                  )
                Defendant                         )


                        SUMMONS IN AN ADVERSARY PROCEEDING

 YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
 this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
 summons, except that the United States and its offices and agencies shall file a motion or answer to the
 complaint within 35 days.

                Address of the clerk: 550 W Fort St, Boise, ID 83704



 At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

                Name and Address of Plaintiff's Attorney: Derrick J. O'Neill
                                                          Jones Williams Fuhrman Gourley, P.A.
                                                          225 N. 9th Street, Suite 820, Boise, ID

 If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.


 IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
 TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
 AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
 DEMANDED IN THE COMPLAINT.




        Date: 04/26/2019                      By:
                                                                      Hailey Stevason
                                                                  on Apr 26, 2019 9:52 am
  Case
  Case19-00134-TLM
       19-06032-TLM Doc
                    Doc41
                        3 Filed
                        5 Filed04/26/19
                                04/25/19
                                05/13/19 Entered
                                          Entered04/26/19
                                                   04/25/19
                                                    05/13/1909:53:08
                                                            16:03:20
                                                            09:59:06 Desc
                                                                     DescMain
                                                                          Main
                          Document      Page 2 of 6
                                                  2
B2500A (Form 2500A) (12/15)



                                   CERTIFICATE OF SERVICE
             Derrick J. O'Neill
       I,                               (name), certify that service of this summons and a copy of
the complaint was made       04/28/2019          (date) by:

              Mail service: Regular, first class United States mail, postage fully pre-paid, addressed
               to:



       x
              Personal Service: By leaving the process with the defendant or with an officer or agent
               of defendant at:    8338 E. Gallatin Dr.
                                     Nampa, ID 83687
                                      See Exhibits A & B
              Residence Service: By leaving the process with the following adult at:



              Certified Mail Service on an Insured Depository Institution: By sending the process by
               certified mail addressed to the following officer of the defendant at:



              Publication: The defendant was served as follows: [Describe briefly]



              State Law: The defendant was served pursuant to the laws of the State of               , as
               follows: [Describe briefly]



         If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

       Under penalty of perjury, I declare that the foregoing is true and correct.
       See Exhibits A & B

       Date                        Signature

               Print Name:

               Business Address:
Case 19-00134-TLM   Doc 41   Filed 05/13/19 Entered 05/13/19 09:59:06   Desc Main
                             Document     Page 3 of 6




              EXHIBIT A
Case 19-00134-TLM   Doc 41   Filed 05/13/19 Entered 05/13/19 09:59:06   Desc Main
                             Document     Page 4 of 6
Case 19-00134-TLM   Doc 41   Filed 05/13/19 Entered 05/13/19 09:59:06   Desc Main
                             Document     Page 5 of 6




              EXHIBIT B
Case 19-00134-TLM   Doc 41   Filed 05/13/19 Entered 05/13/19 09:59:06   Desc Main
                             Document     Page 6 of 6
